STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

WILLIAM          FLYNN       AND       BILLIE                                                       NO.        2022          CW    0202
FLYNN


VERSUS


JOE    THORNHILL,              ANYTIME                                                                       MARCH       16,       2022

FITNESS &          MARKEL              INSURANCE
COMPANY




In    Re:          Thornhill                 Brothers           Fitness,            LLC      d/ b/ a         Anytime          Fitness,

                   Markel              Insurance        Company, and                         Anytime               Fitness,            LLC,

                   applying                 for    supervisory writs,                            18th    Judicial             District

                   Court,              Parish          of     West    Baton       Rouge,           No.       45828.




BEFORE:            GUIDRY,             HOLDRIDGE,               AND    CHUTZ,          JJ.



         WRIT      DENIED.




                                                                     wr,
         Guidry,             J.,       dissents.               I     would      grant            the     writ,          reverse         the

district           court'          s     February              11,         2022        ruling            which          denied          the

motion       to     strike              jury trial                 filed     by      defendants,                   and       grant      the

motion to strike jury trial.                                       The      district              court       issued          an    order
requiring           a       cash       bond        of $ 10,        000. 00        to        be    posted           no    later         than

60    days       prior        to       trial,           and    the     trial        was          scheduled           on March           21,
2022.         Notice              of    the        bond        amount        and        the        deadline             set       by    the

court        for    the           cash       deposit            was        mailed       by        the        clerk       to       counsel

for      the       parties.                 See        La.     Code        Civ.        P.        art.        1914.           When       the

defendants,                 which       requested              a     trial      by      jury,           failed          to    post      the

cash        deposit           by       the        required           deadline,              plaintiffs               then         had     an

additional              ten        days,           or        until         January          31,        2022,        to       make       the

required           deposit,                 which            plaintiffs           failed           to        do.         Failure          to

post the cash deposit                             as     required constitutes waiver of trial by
jury.  La.  Code Civ.                             P.     art.        1734. 1;        Riddle             v.    Bickford,             2000-
2408 (      La.    5/ 15/ 01),               785       So. 2d      795,      799.




COURT       OF    APPEAL,              FIRST       CIRCUIT




        DEPUTY          C    ERK       OF    COURT
                 FOR        THE    COURT